          Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 1 of 7




 1

 2
      40 East Rio Salado Parkway, Suite 425
 3    Tempe, AZ 85281
      Telephone: (480) 733-6800
 4    Fax: (480) 733-3748
      efile.dockets@davismiles.com
 5   Steven E. Weinberger, Bar No. 015349
     sweinberger@davismiles.com
 6   Michael E. Medina, Jr., Bar No. 014846
     mmedina@davismiles.com
 7   Dwayne Burns, Bar No. 032448 (to be admitted)
     dburns@davismiles.com
 8
     Attorneys for Plaintiffs
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF ARIZONA
12

13   Stephen Jones and Susan Jones, husband No. 2:20-cv-01915-MHB
     and wife,
14                                               FIRST AMENDED COMPLAINT
                   Plaintiffs,
15
     V.
16

17   Titan Machinery, Inc.; A Delaware
     Corporation; BOMAG Americas, Inc.;
18   A Delaware Corporation;
19               Defendants.
20

21     Plaintiffs, by and through counsel, hereby allege the following:
22
                             PARTIES, JURISDICTION, AND VENUE
23
          1. Plaintiffs Stephen Jones and Susan Jones, husband and wife, are residents of
24
     Maricopa County, Arizona, and at all times relevant resided in the State of Arizona.
25
          2. Defendant Titan Machinery, Inc. (hereinafter “Titan”) is a Delaware corporation
26
     licensed to conduct and conducting business in the State of Arizona including having a
27
     Statutory Agent in Maricopa County, Arizona.
28


                                                   1
32
        Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 2 of 7



        3. Defendant BOMAG Americas, Inc. (hereinafter “BOMAG”) is a Delaware
 1
     corporation licensed to conduct and conducting business in the State of Arizona.
 2
        4. All acts complained of were done by Defendants or their authorized agents, and if
 3
     done by Defendants’ employees, were performed while in the course and scope of their
 4
     employment so that Defendants are legally responsible for their agents’ or employees’ acts.
 5
                                   GENERAL ALLEGATIONS
 6
        5. Plaintiffs re-allege and hereby incorporate by reference all prior allegations of this
 7   Complaint
 8   as though fully set forth herein. Stephen Jones was operating a machine sold by Defendant
 9   Titan and manufactured, designed, tested, and placed
10      6. On August 28, 2018, Plaintiff in the stream of commerce by BOMAG.
11      7. Originally, Plaintiff Stephen Jones was using and/or operating a BOMAG model RS
12   460 (a soil stabilizer/recycler used in road construction)2 on a project when the machine
13   began to malfunction. Plaintiff Stephen Jones, called a tech advisor from BOMAG to come

14   and assess the BOMAG RS 460. While onsite, the BOMAG RS 460 malfunctioned and was
     stuck going in a circular motion
15
        8. The tech advisor decided to do several reboots of the software in hopes of rectifying the
16
     malfunction. Ultimately, a different version of the machine (an RS 500) was sent to Plaintiff
17
     Stephen Jones, and BOMAG retook possession of the defective BOMAG RS 460 machine.
18
        9. Plaintiff Stephen Jones took possession of the BOMAG RS 500 in order to complete
19
     additional projects. However, while operating BOMAG’s machinery, Plaintiff Stephen
20
     Jones noticed the paver would not properly turn.
21
        10. Similarly to the BOMAG RS 460, the newly acquired BOMAG RS 500 was
22   malfunctioning and stuck in a circular motion. Ultimately, the BOMAG RS 500 flipped over
23   with Plaintiff Stephen Jones inside of the machine.
24      11. As a result of the BOMAG RS 500 overturning, Plaintiff Stephen Jones was seriously
25   injured. Since the incident, Plaintiff Stephen Jones endured extensive medical treatment and
26   is still experiencing severe pain and suffering.
27

28


                                                   2
32
        Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 3 of 7



                                        Count I- Negligence
 1
                                         Against BOMAG
 2
        12. Plaintiffs re-allege and incorporate by reference all preceding paragraphs of this
 3
     Complaint as though fully set forth herein.
 4
        13. BOMAG designed, manufactured, tested, inspected, warranted, marketed, distributed,
 5
     and sold the defective BOMAG machinery.
 6
        14. BOMAG was negligent and careless in the design, manufacture, inspection, assembly,
 7
     installation, distribution, maintenance, and sale of the BOMAG RS 500 machine which
 8   malfunctioned and flipped over.
 9      15. BOMAG had a duty to design, manufacture, distribute, and sell products that are not
10   reasonably dangerous.
11      16. BOMAG acting by and through its agents and/or representatives, breached this duty
12   when the BOMAG RS 500 machine entered the stream of commerce, and it was carelessly
13   and recklessly designed, manufactured, marketed, distributed and sold.

14      17. BOMAG was in the business of manufacturing and selling of milling machines, as

15   well as soil stabilizers/recyclers, when the defective BOMAG RS 500 machine was sold and
     the defective BOMAG machine was in a defective and unreasonably dangerous condition.
16
        18. On August 28, 2018, the defective BOMAG RS 500 machine was being used in a
17
     manner reasonably foreseeable by Plaintiff Stephen Jones as so used, was defective, unfit,
18
     and unreasonably dangerous for its intended and/or foreseeable uses.
19

20       19. The defective BOMAG RS 500 machine was defective in its design and manufacture.
         20. The defective BOMAG RS 500 machine was also defective in that if failed to provide
21
     adequate warnings on and/or instructions concerning its use.
22
         21. The aforementioned incident was a direct and proximate result of a defect or defects
23
     in the BOMAG Machine and/or failure of BOMAG to warn and instruct as to the safe and
24
     proper use of the steering and/or turning mechanism and their related software and
25
     controllers.
26
27

28


                                                   3
32
        Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 4 of 7



         22. As a direct and proximate result of the defective nature of the BOMAG RS 500
 1
     machinery and said deficiencies in warnings and/or instructions, Plaintiff Stephen Jones has
 2
     suffered significant bodily injuries, some of which may be permanent in nature.
 3
         23. Additionally, Plaintiff Stephen Jones has incurred lost wage damages, as a result of
 4
     his injuries. Furthermore, the Plaintiff Stephen Jones has experienced emotional distress, pain
 5
     and suffering, and loss of enjoyment of life, due to BOMAG’s negligent behavior. Plaintiff
 6
     Susan Jones has experienced loss of consortium due to Plaintiff Stephen Jones’ injuries.
 7

 8                                    Count II- Strict Liability
                                         Against BOMAG
 9
        24. Plaintiffs re-allege and incorporate by reference all prior allegations set forth in this
10
     Complaint as though fully set forth herein.
11
        25. BOMAG was in the business of selling various complex and intricate machinery,
12
     specifically the BOMAG RS 500.
13      26. BOMAG had a duty to ensure that their product was safe, fit, and ready for public use.
14      27. BOMAG breached its duty by, among other things, designing, manufacturing,
15   distributing, marketing, and selling a defective BOMAG machine, specifically the BOMAG
16   RS 500.
17      28. Furthermore, BOMAG knew or should have known the BOMAG RS 500 was unfit

18   for its intended purpose when there was information available that demonstrated that the

19   BOMAG RS 500 machine had software issues similar to that of the BOMAG RS 460.

20      29. The BOMAG RS 500 was being used by the Plaintiff Stephen Jones in a manner that
     was reasonably foreseeable when he was injured.
21
        30. BOMAG was negligent in the design, manufacture, inspection, assembly, installation,
22
     distribution, maintenance, and sale of the defective machine at issue, and in the failure to
23
     warn and instruct with respect to the safe and proper use of the steering and/or turning
24
     mechanisms and their related software and controllers.
25
        31. As a direct and proximate result of such negligence and carelessness, Plaintiff Stephen
26
     Jones suffered significant bodily injuries, some of which may be permanent in nature. Further,
27   Plaintiff Stephen Jones has incurred lost wage damages, as a result of his injuries, and has
28


                                                    4
32
        Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 5 of 7



     experienced severe emotional distress, pain and suffering, and loss of enjoyment of life
 1
     caused by the BOMAG’s tortious behavior. Plaintiff Susan Jones has experienced loss of
 2
     consortium due to Plaintiff Stephen Jones’ injuries.
 3

 4                                     Count III – Negligence
                                     Against Titan Machinery, Inc.
 5
        32. Plaintiffs re-allege and incorporate by reference all prior allegations set forth in this
 6
     Complaint as though fully set forth herein.
 7
        33. Defendant Titan had a duty and/or obligation to ensure the BOMAG RS 500 was in a
 8
     reasonably safe working condition prior to entering the machine into the stream of commerce.
 9
        34. Defendant Titan breached this duty when it entered the BOMAG RS 500 into the
10
     stream of commerce.
11
        35. Furthermore, Defendant Titan was negligent in the distribution, maintenance, and sale
12
     of the defective machine at issue, and in the failure to warn and instruct with respect to the
13   safe and proper use of the steering and/or turning mechanisms and their related software and
14   controllers.
15      36. As a direct and proximate result of Defendant Titan’s negligence and carelessness,
16   Plaintiff Stephen Jones suffered significant bodily injuries, some of which may be permanent
17   in nature. Further, Plaintiff, Stephen Jones, has incurred lost wage damages, as a result of his
18   injuries, and has experienced severe emotional distress, pain and suffering, and loss of

19   enjoyment of life caused by the Defendant Titan’s tortious behavior. Plaintiff Susan Jones

20   has experienced loss of consortium due to Plaintiff Stephen Jones’ injuries.
                                          PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiffs pray for Judgment against the Defendants, and each of them
22
     as follows:
23
       A) For the reasonable value of medical expenses incurred by Plaintiff Stephen Jones;
24
       B) For the reasonable value of lost wages and lost earning capacity of Plaintiff Stephen
25
       Jones;
26
       C) For pain and suffering;
27     D) For Plaintiffs’ cost of suit;
28


                                                    5
32
     Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 6 of 7



     E) For loss of consortium; and
 1
     For such other and further relief as the Court deems just and proper
 2

 3       Dated October 30, 2020.
 4
                                           DAVIS MILES MCGUIRE GARDNER, PLLC
 5
                                                      By: /s/ Michael E. Medina, Jr.
 6
                                                     Michael E. Medina, Jr., Esq.
 7                                                   Steven E. Weinberger, Esq.
                                                     40 East Rio Salado Parkway, Suite 425
 8                                                   Tempe, AZ 85281
 9                                                   Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                               6
32
        Case 2:20-cv-01915-MHB Document 19 Filed 10/30/20 Page 7 of 7



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on October 30, 2020, I electronically transmitted the attached document
 2

 3   to the Clerk’s Office using the EM/ECF System for filing and transmittal of a Notice of Electronic

 4   Filing to the following CM/ECF registrants:

 5

 6   John A. Klecan, #019159
     Brian E. Cieniawski, #013185
 7   RENAUD COOK DRURY MESAROS, PA
     One North Central, Suite 900
 8   Phoenix, Arizona 85004-4417
     Attorneys for Defendants Bomag Americas,
 9   Inc.,Bomag Americas Disc, Inc., Bomag
     Finance Corporation, and Bomag Holding, Inc.
10
     Steven Harrison
11   Buntrock Harrison & Gardner Law, PLLC
     2158 N. Gilbert Road, Suite 119
12   Mesa, Arizona 85203
     Attorneys for Defendant Titan Machinery,
13   Inc.
14

15   /s/Marisela G. Cuevas

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                      7
32
